***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. ALFRED P. MAYO
                 (AC 41562)
                      Lavine, Prescott and Bishop, Js.

                                  Syllabus

Convicted of the crime of breach of the peace in the second degree in
   connection with an encounter with S, the mayor of New Britain, the
   defendant appealed to this court, claiming that the evidence was insuffi-
   cient to support his conviction. S had been hosting an event for children
   in a public park when the defendant arrived on a bicycle that had a
   political campaign sign affixed to it and began passing out business
   cards to children. When an aide to S asked the defendant to leave because
   his presence was inappropriate and a safety issue for the children, the
   defendant screamed profanities. Thereafter, when S approached the
   defendant and asked him to stop yelling profanities, he grabbed her
   wrist, threw her arm down abruptly and shouted profanities at her. Held
   that the evidence was sufficient to support the defendant’s conviction
   of breach of the peace in the second degree in violation of statute (§ 53a-
   181 (a) (1)), as his conduct and use of profanities occurred in a public
   place and constituted fighting, or violent, tumultuous or threatening
   behavior; the evidence was sufficient for the jury to determine that the
   defendant acted with the requisite intent required by § 53a-181 (a) (1),
   and the jury was free to consider that the defendant intended the harm
   to S as a natural result of his physical actions toward her.
            Argued March 16—officially released July 21, 2020

                            Procedural History

  Substitute information charging the defendant with
the crimes of assault in the third degree and breach of
the peace in the second degree, brought to the Superior
Court in the judicial district of New Britain, geographi-
cal area number fifteen, and tried to the jury before
Graham, J.; verdict and judgment of guilty of breach
of the peace in the second degree, from which the
defendant appealed to this court. Affirmed.
  Peter G. Billings, assigned counsel, for the appel-
lant (defendant).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, was Brian Preleski, state’s
attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Alfred P. Mayo,
appeals from the judgment of conviction, rendered after
a jury trial, of breach of the peace in the second degree
in violation of General Statutes § 53a-181 (a) (1). On
appeal, the defendant claims that there was insufficient
evidence adduced at trial to support his conviction. We
affirm the judgment of conviction.
   The jury reasonably could have found the following
facts. On July 30, 2015, the mayor of New Britain, Erin
Stewart, hosted the annual Pencil Hunt (event) at Wal-
nut Hill Park, a public park in New Britain. Counselors
from Camp TotalRec1 hid candy and pencils for the
participating children in a section of the park reserved
for the event. As the host, Stewart was in attendance.
   Shortly before the event was to begin, the defendant
arrived at the park with a political campaign sign affixed
to the back of his bicycle. The defendant then climbed
off his bicycle and passed out business cards to the
children at the event. This made several adults at the
event uncomfortable, including Stewart; Matthew Scho-
field, the recreation services coordinator for the New
Britain Parks and Recreation Department; and Justin
Dorsey, Stewart’s deputy chief of staff. Dorsey
approached the defendant and asked him to leave
because his presence was ‘‘inappropriate’’ and a ‘‘safety
issue’’ for the children. In response, the defendant
screamed profanities at Dorsey, yelling, ‘‘[i]t’s a fucking
park . . . .’’
   Thereafter, Stewart approached the defendant and
advised him that the children were listening and that
it was inappropriate to be yelling such profanities. She
requested that he ‘‘please stop’’ and leave before she
called the police. The defendant then grabbed Stewart’s
wrist and threw her arm down, leaving a red mark on
her wrist and causing her pain. Stewart backed away
from the defendant and informed him that the police
would be called. The defendant continued to shout pro-
fanities, calling Stewart a ‘‘[fucking] racist’’ and yelling
that she ‘‘[didn’t] know what the [fuck she was] talk-
ing about.’’
  As a result of the defendant’s physical contact, Stew-
art went to see Elaine Jeffrey, the public health nurse
for the city. Stewart told Jeffrey that ‘‘she was grabbed
by a political opponent and that as soon as she was
grabbed she felt the pain.’’ Jeffrey examined Stewart
and advised her that, if the pain worsened, she should
consult her doctor or visit an emergency department.
   The defendant subsequently was charged with assault
in the third degree in violation of General Statutes § 53a-
61 (a) (1) and breach of the peace in the second degree
in violation of § 53a-181 (a) (1). Following a trial, the
jury found the defendant guilty of breach of the peace
rendered judgment in accordance with the jury’s verdict
and sentenced the defendant to six months of incarcera-
tion. This appeal followed. Additional facts will be set
forth as necessary.
   The defendant claims that there was insufficient evi-
dence to support his conviction of breach of the peace
in the second degree. Specifically, the defendant claims
that the state failed to prove beyond a reasonable doubt
that his conduct rose ‘‘to the level of physical fighting,
or physically violent, threatening or tumultuous behav-
ior.’’2 The state counters that the evidence that the
defendant grabbed Stewart’s wrist and threw it down
with such force that it left a mark and caused her pain
constituted sufficient evidence for the jury to conclude
that the defendant engaged in fighting, violent, threaten-
ing or tumultuous behavior. We agree.
  We first set forth our well established standard of
review. ‘‘In reviewing the sufficiency of the evidence
to support a criminal conviction we apply a two-part
test. First, we construe the evidence in the light most
favorable to sustaining the verdict. Second, we deter-
mine whether upon the facts so construed and the infer-
ences reasonably drawn therefrom the [finder of fact]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasona-
bledoubt require acceptance of every hypothesis of
innocence posed by the defendant that, had it been
found credible by the [finder of fact], would have
resulted in an acquittal. . . . On appeal, we do not ask
whether there is a reasonable view of the evidence that
would support a reasonable hypothesis of innocence.
We ask, instead, whether there is a reasonable view of
the evidence that supports the [finder of fact’s] verdict
of guilty.’’ (Internal quotation marks omitted.) State v.
Bagnaschi, 180 Conn. App. 835, 840–42, 184 A.3d 1234,
cert. denied, 329 Conn. 912, 186 A.3d 1170 (2018).
  To convict the defendant of breach of the peace in
the second degree in violation of § 53a-181 (a) (1), the
state must prove beyond a reasonable doubt that ‘‘(1)
the defendant engaged in fighting or in violent, tumultu-
ous or threatening behavior, (2) that this conduct
occurred in a public place and (3) that the defendant
acted with the intent to cause inconvenience, annoy-
ance or alarm, or that he recklessly created a risk
thereof.’’ State v. Simmons, 86 Conn. App. 381, 386–87,
861 A.2d 537 (2004), cert. denied, 273 Conn. 923, 871
A.2d 1033, cert. denied, 546 U.S. 822, 126 S. Ct. 356, 163
L. Ed. 2d 64 (2005). ‘‘[T]he predominant intent [in a
breach of the peace charge] is to cause what a reason-
able person operating under contemporary community
standards would consider a disturbance to or impedi-
ment of a lawful activity, a deep feeling of vexation
or provocation, or a feeling of anxiety prompted by
threatened danger or harm.’’ State v. Wolff, 237 Conn.
633, 670, 678 A.2d 1369 (1996).
   In the present case, the evidence was sufficient for
the jury to conclude that the defendant’s conduct
occurred in a public place and that it constituted fight-
ing, violent, tumultuous or threatening behavior. The
evidence was sufficient, as well, for the jury to deter-
mine that the defendant acted with the requisite intent
required by § 53a-181 (a) (1). During trial, the state
presented evidence that the defendant engaged in physi-
cal conduct, which was accompanied by the use of
profanities. Specifically, the state presented the testi-
mony of Stewart, who stated that she was present in a
public park when accosted by the defendant and that
after she had asked the defendant to leave the event,
he grabbed her wrist and threw her arm down
‘‘abruptly.’’ The defendant’s physical actions caused a
red mark on Stewart’s arm and enough pain that she
sought medical attention. The jury was free to consider
that the defendant intended this harm as a natural result
of his conduct. See State v. Dijmarescu, 182 Conn. App.
135, 154, 189 A.3d 111, cert. denied, 329 Conn. 912, 186
A.3d 707 (2018).
  In sum, there was overwhelming evidence that the
defendant’s behavior was sufficient for the jury reason-
ably to have found that the defendant engaged in vio-
lent, tumultuous or threatening behavior in a public
place. Therefore, we conclude that the state satisfied
its burden of proving beyond a reasonable doubt that
the defendant committed breach of the peace in the
second degree.
      The judgment is affirmed.
  1
     Camp TotalRec is a summer day camp for students in elementary and
middle school.
   2
     In his brief, the defendant also claims that the alleged profanities and
verbal language cannot serve as the basis of the alleged crime, as it would
violate the first amendment to the United States constitution. He claims
further that the court failed to instruct the jury on fighting words. The
defendant’s claims are unpersuasive because his speech was part of his
conduct. See State v. Szymkiewicz, 237 Conn. 613, 620, 678 A.2d 473 (1996)
(‘‘speech can be proscribed not only when accompanied by actual physical
conduct, but also when it can be identified as fighting words’’); see also
State v. Andriulaitis, 169 Conn. App. 286, 299, 150 A.3d 720 (2016) (this
court concluded that ‘‘we need not decide whether the defendant’s language
portended physical violence or amounted to fighting words because the
defendant’s conduct consisted of more than mere speech’’). Therefore,
because the defendant’s speech in the present case was accompanied by
physical contact, we do not consider the defendant’s claim that his verbal
language cannot serve as the basis of the alleged crime because it violates
the first amendment to the federal constitution.